Exhibit 10.10

EXHIBIT B

ENTRADE WARRANT

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or registered or qualified under any
state securities laws. The securities may not be sold, transferred, pledged or
hypothecated unless such sale, transfer, pledge or hypothecation is in
accordance with such Act and applicable state securities laws.

Warrant No.                     -04

No. of Shares of Common Stock: [Number of Shares]

WARRANT

to Purchase Common Stock of

Entrade Inc.

a Pennsylvania corporation

THIS WARRANT IS TO CERTIFY THAT [Name of Purchaser] (“Purchaser”), is entitled
to purchase from Entrade Inc., a Pennsylvania corporation (the “Company”),
[Number of Shares] (                    ) shares of Common Stock at an exercise
price of $.10 per share of Common Stock, all on the terms and conditions
hereinafter provided.

Section 1. Certain Definitions. As used in this Warrant, unless the context
otherwise requires:

“Charter” shall mean the Articles of Incorporation of the Company, as in effect
from time to time.

“Common Stock” shall mean the Company’s authorized Common Stock, no par value.

“Exercise Price” shall mean the exercise price per share of Common Stock set
forth above, as adjusted from time to time pursuant to Section 3 hereof.

“Fair Market Value” shall be determined as follows:

(1) If traded on a securities exchange or through the Nasdaq National Market,
the value shall be deemed to be the closing price of the securities on such
exchange or system on the last trading date prior to the date the Warrant is
exercised;



--------------------------------------------------------------------------------

(2) If actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) on the last
trading date prior to the date the Warrant is exercised; and

(3) If there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Company’s Board of Directors.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Warrant” shall mean this Warrant and all additional or new warrants issued upon
division or combination of, or in substitution for, this Warrant. All such
additional or new warrants shall at all times be identical as to terms and
conditions and date, except as to the number of shares of Common Stock for which
they may be exercised.

“Warrantholder” shall mean the Purchaser, as the initial holder of this Warrant,
and its nominees, successors or assigns, including any subsequent holder of this
Warrant to whom it has been legally transferred.

“Warrant Stock” shall mean the shares of Common Stock purchasable by the holder
of this Warrant upon the exercise of such Warrant.

Section 2. Exercise of Warrant.

(a) After January     , 2004 but prior to January     , 2009 (“the Expiration
Date”), the Purchaser may at any time and from time to time exercise this
Warrant, in whole or in part.

(b)(i) The Warrantholder shall exercise this Warrant by means of delivering to
the Company at its office identified in Section 13 hereof (i) a written notice
of exercise, including the number of shares of Warrant Stock to be delivered
pursuant to such exercise, (ii) this Warrant and (iii) payment equal to the
Exercise Price in accordance with Section 2(b)(ii) hereof. In the event that any
exercise shall not be for all shares of Warrant Stock purchasable hereunder, a
new Warrant registered in the name of the Warrantholder, of like tenor to this
Warrant and for the remaining shares of Warrant Stock purchasable hereunder,
shall be delivered to the Warrantholder within ten (10) calendar days of any
such exercise. Such notice of exercise shall be in the Subscription Form set out
at the end of this Warrant.

(ii) The Warrantholder may elect to pay the Exercise Price to the Company either
(1) by cash, certified check or wire transfer, (2) by converting the Warrant
into Common Stock (“Warrant Conversion”) or (3) any combination of the
foregoing, and specifying such election(s) in the Subscription Form. If the
Warrantholder elects to pay the Exercise Price through Warrant Conversion, the
Company shall deliver to the Warrantholder (without payment by the Warrantholder
of any cash or other consideration) that number of shares of Common Stock equal
to the difference of (I) the total number of shares of Warrant Stock into which
this Warrant is exercisable minus (II) that number of Shares of Warrant Stock
having an aggregate “Spread” (as defined herein) equal to the aggregate Exercise
Price. For purposes of this Section 2, “Spread” per share of Warrant Stock shall
be the difference, as of the date of exercise, between the Exercise Price and
the Fair Market Value of the Warrant Stock.

 

2



--------------------------------------------------------------------------------

(c) Upon exercise of this Warrant and delivery of the Subscription Form with
proper payment relating thereto, the Company shall cause to be executed and
delivered to the Warrantholder a certificate or certificates representing the
aggregate number of fully-paid and nonassessable shares of Common Stock issuable
upon such exercise.

(d) The stock certificate or certificates for Warrant Stock to be delivered in
accordance with this Section 2 shall be in such denominations as may be
specified in said notice of exercise and shall be registered in the name of the
Warrantholder or such other name or names as shall be designated in said notice.
Such certificate or certificates shall be deemed to have been issued and the
Warrantholder or any other person so designated to be named therein shall be
deemed to have become the holder of record of such shares, including to the
extent permitted by law the right to vote such shares or to consent or to
receive notice as stockholders, as of the time said notice is delivered to the
Company as aforesaid.

(e) The Company shall pay all expenses payable in connection with the
preparation, issue and delivery of stock certificates under this Section 2.

(f) All shares of Common Stock issuable upon the exercise of this Warrant in
accordance with the terms hereof shall be validly issued, fully paid and
nonassessable, and free from all liens and other encumbrances thereon, other
than liens or other encumbrances created by the Warrantholder.

(g) In no event shall any fractional share of Common Stock of the Company be
issued upon any exercise of this Warrant. If, upon any exercise of this Warrant,
the Warrantholder would, except as provided in this paragraph, be entitled to
receive a fractional share of Common Stock, then the Company shall deliver in
cash to such holder an amount equal to such fractional interest.

Section 3. Adjustment of Exercise Price and Warrant Stock.

(a) If, at any time prior to the Expiration Date, the number of outstanding
shares of Common Stock is (i) increased by a stock dividend payable in shares of
Common Stock or by a subdivision or split-up of shares of Common Stock, or
(ii) decreased by a combination of shares of Common Stock, then, following the
record date fixed for the determination of holders of Common Stock entitled to
receive the benefits of such stock dividend, subdivision, split-up, or
combination, the Exercise Price shall be adjusted to a new amount equal to the
product of (1) the Exercise Price in effect on such record date and (1I) the
quotient obtained by dividing (x) the number of shares of Common Stock
outstanding on such record date (without giving effect to the event referred to
in the foregoing clause (i) or (ii)), by (y) the number of shares of Common
Stock which would be outstanding immediately after the event referred to in the
foregoing clause (i) or (ii), if such event had occurred immediately following
such record date.

 

3



--------------------------------------------------------------------------------

(b) Upon each adjustment of the Exercise Price as provided in Section 3(a), the
Warrantholder shall thereafter be entitled to subscribe for and purchase, at the
Exercise Price resulting from such adjustment, the number of shares of Warrant
Stock equal to the product of (i) the number of shares of Warrant Stock existing
prior to such adjustment and (ii) the quotient obtained by dividing (I) the
Exercise Price existing prior to such adjustment by (II) the new Exercise Price
resulting from such adjustment.

Section 4. Division and Combination. This Warrant may be divided or combined
with other Warrants upon presentation at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Warrantholder or its agent or
attorney. The Company shall pay all expenses in connection with the preparation,
issue and delivery of Warrants under this Section 4, including any transfer
taxes resulting from the division or combination hereunder. The Company agrees
to maintain at its aforesaid office books for the registration of the Warrants.

Section 5. Reclassification, Etc. In case of any reclassification or change of
the outstanding Common Stock of the Company (other than as a result of a
subdivision, combination or stock dividend), or in case of any consolidation of
the Company with, or merger of the Company into, another corporation or other
business organization (other than a consolidation or merger in which the Company
is the continuing corporation and which does not result in any reclassification
or change of the outstanding Common Stock of the Company) at any time prior to
the Expiration Date, then, as a condition of such reclassification,
reorganization, change, consolidation or merger, lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Warrantholder, so that the Warrantholder
shall have the right prior to the Expiration Date to purchase, at a total price
not to exceed that payable upon the exercise of this Warrant, the kind and
amount of shares of stock and other securities and property receivable upon such
reclassification, reorganization, change, consolidation or merger by a holder of
the number of shares of Common Stock of the Company which might have been
purchased by the Warrantholder immediately prior to such reclassification,
reorganization, change, consolidation or merger, in any such case appropriate
provisions shall be made with respect to the rights and interest of the
Warrantholder to the end that the provisions hereof (including provisions for
the adjustment of the Exercise Price and of the number of shares purchasable
upon exercise of this Warrant) shall thereafter be applicable in relation to any
shares of stock and other securities and property thereafter deliverable upon
exercise hereof.

Section 6. Reservation and Authorization of Capital Stock. The Company shall at
all times reserve and keep available for issuance such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.

Section 7. Stock and Warrant Books. The Company will not at any time, except
upon dissolution, liquidation or winding up, close its stock books or Warrant
books so as to result in preventing or delaying the exercise of any Warrant.

Section 8. Limitation of Liability. No provisions hereof, in the absence of
affirmative action by the Warrantholder to purchase Warrant Stock hereunder,
shall give rise to any liability of the Warrantholder to pay the Exercise Price
or as a stockholder of the Company (whether such liability is asserted by the
Company or creditors of the Company).

 

4



--------------------------------------------------------------------------------

Section 9. Transfer. Subject to compliance with the Securities Act and the
applicable rules and regulations promulgated thereunder, this Warrant and all
rights hereunder shall be transferable in whole or in part. Any such transfer
shall be made at the office or agency of the Company at which this Warrant is
exercisable, by the registered holder hereof in person or by its duly authorized
attorney, upon surrender of this Warrant together with the assignment hereof
properly endorsed, and promptly thereafter a new warrant shall be issued and
delivered by the Company, registered in the name of the assignee. Until
registration of transfer hereof on the books of the Company, the Company may
treat the Purchaser as the owner hereof for all purposes.

Section 10. Investment Representations; Restrictions on Transfer of Warrant
Stock. Unless a current registration statement under the Securities Act shall be
in effect with respect to the Warrant Stock to be issued upon exercise of this
Warrant, the Warrantholder, by accepting this Warrant, covenants and agrees
that, at the time of exercise hereof, and at the time of any proposed transfer
of Warrant Stock acquired upon exercise hereof, such Warrantholder will deliver
to the Company a written statement that the securities acquired by the
Warrantholder upon exercise hereof are for the account of the Warrantholder or
are being held by the Warrantholder as trustee, investment manager, investment
advisor or as any other fiduciary for the account of the beneficial owner or
owners for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at any such time) of offering and distributing such
securities (or any portion thereof).

Section 11. Loss, Destruction of Warrant Certificates. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
warrant and, in the case of any such loss, theft or destruction, upon receipt of
indemnity and/or security satisfactory to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same aggregate number of shares of Common Stock.

Section 12. Amendments. The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of the Company and the Warrantholder.

Section 13. Notices Generally. Any notice, request, consent, other communication
or delivery pursuant to the provisions hereof shall be in writing and shall be
sent by one of the following means: (i) by registered or certified first class
mail, postage prepaid, return receipt requested; (ii) by facsimile transmission
with confirmation of receipt; (iii) by overnight courier service; or (iv) by
personal delivery, and shall be properly addressed to the Warrantholder at the
last known address or facsimile number appearing on the books of the Company,
or, except as herein otherwise expressly provided, to the Company at its
principal executive office at 500 Central Avenue, Northfield, Illinois 60093,
Fax: (847) 441-7652, or such other address or facsimile number as shall have
been furnished to the party giving or making such notice, demand or delivery.

 

5



--------------------------------------------------------------------------------

Section 14. Successors and Assigns. This Warrant shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns.

Section 15. Governing Law. In all respects, including all matters of
construction, validity and performance, this Warrant and the obligations arising
hereunder shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Illinois, without regard to conflicts of law
principles.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by its duly authorized officer.

Dated: January     , 2004

 

ENTRADE INC.

a Pennsylvania corporation

By:       

Name:     Peter R. Harvey

Its:           President

 

7



--------------------------------------------------------------------------------

SUBSCRIPTION FORM

(to be executed only upon exercise of Warrant)

 

To: Entrade Inc.

 

   500 Central Avenue

   Northfield, Illinois 60093

 

   [Choose one or both of the paragraphs, as applicable]

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. __), hereby irrevocably elects to purchase                      shares of
the Common Stock covered by such Warrant and herewith makes payment of
$            , representing the full purchase price for such shares at the price
per share provided in such warrant.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. __), hereby irrevocably elects to exercise the right of conversion
represented by the attached warrant for                      shares of Common
Stock, and as payment therefore hereby directs Entrade Inc. to withhold
                     shares of Common Stock that the undersigned would otherwise
be entitled thereunder.

 

        Dated:          Name:           Signature:            Address:          
   

 

8